                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


    ROY MANDELL SMITH,                               )
                                                     )
                 Plaintiff,                          )
                                                     )
         v.                                          )   CASE NO. 5:18-CV-137 (MTT)
                                                     )
    SUPERINTENDENT MICHAEL                           )
    CANNON et al.,                                   )
                                                     )
                 Defendants.                         )
                                                     )

                                                ORDER

        United States Magistrate Judge Charles H. Weigle recommends granting in part

and denying in part the Defendants’ motion to dismiss (Doc. 22), so that the Plaintiff’s

claims for compensatory and punitive damages be dismissed and the case not be

dismissed for abuse of judicial process. Doc. 37 at 1. The Magistrate Judge also

recommends denying all of the Plaintiff’s motions, including a motion for summary

judgment (Doc. 25), a motion for reconsideration to grant his motion for summary

judgment (Doc. 27), a motion for injunctive relief (Doc. 31), and a “motion for leave to

file interlocutory appeal” (Doc. 36). 1 Id. Both the Plaintiff and the Defendants have

objected to the Recommendation. Docs. 38; 39. Pursuant to 28 U.S.C. § 636(b)(1), the

Court has reviewed de novo the portions of the Recommendation to which the parties

object. For the following reasons, the Recommendation is ADOPTED.




1The Magistrate Judge also denied the Plaintiff’s motion to disqualify, which the Court previously denied
as patently frivolous. Docs. 37 at 1-2; 18; 15 at 1 n.1.
        In his objection, the Plaintiff, who calls himself “God Almighty” and “Truly the Lord

God,” raises no divine argument. First, he argues the Magistrate Judge erred in

recommending denial of his summary judgment motion because the Court, in an Order

adopting in part and rejecting in part a previous Recommendation, found the “Plaintiff

sufficiently alleged that Defendant Goody was involved in the other Defendants’

retaliation.” Docs. 39 at 1; 15 at 2. According to the Plaintiff, this finding somehow

meant the Plaintiff was entitled to a judgment as a matter of law on his retaliation

claims. That is wrong. As the Court noted, the Plaintiff’s retaliation claims against

certain Defendants were allowed to proceed for further factual development through

discovery, not that the Plaintiff was entitled to a judgment as a matter of law. Doc. 15 at

3.

        The Plaintiff also objects to the Recommendation that his motion for summary

judgment be denied without prejudice to allow the Plaintiff to seek summary judgment at

the conclusion of discovery. Docs. 37 at 2; 39 at 1-2. The Plaintiff contends that

because the discovery period ended on August 27, 2018, and because the Defendants

“failed to file a mandatory answer,” he is “entitled to summary judgment in his favor.”

Docs. 25 at 1; 39 at 2. It seems the Plaintiff is actually seeking a default judgment. To

the extent he is, the Defendants are not in default. While the Defendants must file an

answer in this case, the deadline to file an answer has not yet expired. Federal Rule of

Civil Procedure 12(b) allows defendants to move to dismiss a case before filing an

answer. The Defendants have done just that. 2 Because, as discussed below, the Court


2The Plaintiff also argues that the Defendants’ motion to dismiss was untimely filed. Doc. 41 at 2.
Generally, if a defendant has timely returned a waiver form, it need not serve an answer to the complaint
or otherwise respond until 60 days after the request for a waiver was sent. See Fed. R. Civ. P. 4(d)(3),
12(a)(1)(A)(ii). Here, the record seems to indicate that while the waiver forms were mailed to the


                                                   -2-
denies in part the Defendants’ motion to dismiss, the Defendants have fourteen days

after having notice of this Order to serve their answer. Fed. R. Civ. P. 12(a)(4)(A).

        Also, contrary to the Plaintiff’s assertion, the discovery period did not end on

August 27, 2018. The 90-day discovery period began running on the date the

Defendants moved to dismiss the Plaintiff’s complaint, which is October 24, 2018.

Docs. 6 at 10-11; 22. Because the Defendants’ motion to stay discovery pending a final

disposition of their motion to dismiss was granted on November 14, 2018, the parties

have approximately two months to complete discovery after the entry of this Order.

Doc. 29. And although a party may move for summary judgment before the discovery

period ends, the opposing party “should be permitted an adequate opportunity to

complete discovery prior to consideration of the motion.” Jones v. City of Columbus,

Ga., 120 F.3d 248, 253 (11th Cir. 1997) (citations omitted). Clearly, at this stage, the

Defendants have not had an adequate opportunity to develop the facts necessary to

oppose the Plaintiff’s summary judgment motion on his claims. Thus, the Plaintiff’s

motion for summary judgment and “motion for reconsideration to grant Plaintiff’s motion

for summary judgment” are DENIED as premature.

        Moreover, while the Plaintiff claims the Defendants caused him “physical injury

by falsely imprisoning [him] from one SMU-cell to another” (Doc. 39 at 1), that is

insufficient to show physical injury as required by the Prison Litigation Reform Act. The


Defendants, they were not signed and returned. Docs. 8; 9; 10. Thus, technically, the time to respond to
the complaint has not yet run. In their motion to dismiss, the Defendants point out, albeit in a footnote,
that they have not been properly served. Doc. 22-1 at 1 n.1. But that is through no fault of the Plaintiff.
Indeed, it appears the Defendants do not move to dismiss under Rule 12(b)(5) for improper service of
process. In any event, this deficiency of service must be cured. Accordingly, the Court extends the time
for service. The Defendants shall return the waiver of service forms by May 7, 2019. If after that time the
Defendants do not return the forms, the Clerk is DIRECTED to prepare and transmit to the United States
Marshal a service package for personal service. Pursuant to Rule 4(d)(2), the Defendants will bear any
costs associated with personal service.


                                                   -3-
Plaintiff also states in his objection that he “dismisses his motion for injunctive relief

(Doc. 31) and notice of appeal (Doc. 36).”3 Doc. 39 at 2. Accordingly, those motions

are DENIED. Finally, as the Magistrate Judge noted, to the extent the Plaintiff seeks to

relitigate claims that were previously dismissed in a separate case, that request is

denied as futile under the doctrine of res judicata. Doc. 37 at 2. In short, the Plaintiff’s

objection is wholly without merit.

        Regarding the Defendants’ objection, the Defendants only object to the

Recommendation that the Plaintiff’s complaint not be dismissed for abuse of judicial

process. Doc. 38 at 1. According to the Defendants, the Plaintiff abused the judicial

process when he failed to disclose on the 42 U.S.C. § 1983 questionnaire and

complaint form that one of his cases had been dismissed for failure to state a claim. Id.

at 2. An order dismissing that case was entered on March 14, 2018. Smith v. Sellers et

al., No. 5:17-cv-497, Doc. 6 (M.D. Ga. 2018). On March 21, the Plaintiff moved for

reconsideration of the dismissal to reinstate the case. Id. at Doc. 8. The Defendants

contend that because the Plaintiff’s complaint includes a signature date of March 14,

2018 with a certificate of service date of March 26, 2018, the Plaintiff knew about the

dismissal of the other case “at least four (4) days before he submitted his complaint in

this case for delivery through the United States mail.” Doc. 38 at 3-4.

        In response, the Plaintiff argues that he was “truthful” about describing the other

case as “pending.” Doc. 41 at 1. It seems the Plaintiff acknowledges that he knew

about the order dismissing his other case at the time he filed his complaint; however,


3 The Plaintiff recently renewed his “motion for leave to file interlocutory appeal.” Doc. 45. The basis for

seeking an interlocutory appeal appears to be that the Court “failed to make a final decision” in the
Plaintiff’s favor within a certain time. Id. at 2. That is patently frivolous. Accordingly, the renewed motion
is DENIED.


                                                     -4-
because the Plaintiff had moved for reconsideration of that order on March 21, a few

days before submitting his complaint in the current case, he believed the other case

was still “pending.” Id. To the Plaintiff, it was not until May 29, 2018, when his motion

for reconsideration was denied, that the other case was “officially closed.” Id.

Accepting this explanation as true, the Court finds no intent to deceive when the Plaintiff

described the other case as “pending” on the questionnaire and complaint form. Thus,

the Court rejects the Defendants’ argument to dismiss for abuse of judicial process.

        What is more troubling is the “Status Report” that the Plaintiff recently submitted.

Doc. 42. In that report, the Plaintiff requests “a legal settlement before the situation of

[his] false imprisonment gets to[o] far out of hand and [he] will be forced to use physical

force (deadly if necessary) upon this prison[’s] administrative staff illegally imprisoning

[him] without official documentation.” Id. at 1. In their response, the Defendants argue

that the Plaintiff’s threat of violence against prison staff “is a bad faith abuse of the

judicial process for which this court should sanction Plaintiff.” 4 Doc. 43 at 4. The Court

agrees that such threats of violence will not be countenanced. This is the first and final

warning: any future threat of violence against anyone in any way will result in immediate

dismissal of the case.

                                            CONCLUSION

        For the foregoing reasons, the Recommendation is ADOPTED. Accordingly, the

Defendants’ motion to dismiss (Doc. 22) is GRANTED in part and DENIED in part.

The Plaintiff may not recover compensatory or punitive damages, and the case is not


4 Defense counsel also notes that in a November 12, 2018 letter, the Plaintiff threatened him. Doc. 43 at

3 n.2. The Court has reviewed that letter and does not find it threatening. At most, the Plaintiff suggested
that if defense counsel continued to violate the law—i.e., committing perjury—he would “trade places”
with the Plaintiff in prison. Doc. 44 at 2.


                                                   -5-
dismissed for abuse of judicial process. All of the Plaintiff’s pending motions (Docs. 25;

27; 31; 36; 45) are DENIED. As discussed, the Court extends the time for service. The

Defendants shall return the waiver of service forms by May 7, 2019. If after that time

the Defendants do not return the forms, the Clerk is DIRECTED to prepare and transmit

to the United States Marshal a service package for personal service. Pursuant to Rule

4(d)(2), the Defendants will bear any costs associated with personal service.

      SO ORDERED, this 1st day of May, 2019.


                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           -6-
